UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
AJ ENERGY LLC,                                                         :
                                                                       :
                                    Plaintiff,                         :    18-CV-3735 (JMF)
                                                                       :
                  -v-                                                  :   OPINION AND ORDER
                                                                       :
WOORI BANK et al.,                                                     :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        This lawsuit — brought by AJ Energy LLC, a small limited liability company based in

Nevada, against Woori Bank, a South Korean bank — centers on an extraordinary claim: that

Woori Bank stole eight billion euros. According to AJ Energy, three billion euros intended for

its account were transferred to Woori Bank in 2015 only to disappear completely and, despite

that experience, another five billion euros were transferred to Woori Bank in 2017, only to meet

the same fate. If that sounds like a tall tale, it is because it almost certainly is. Documents

attached to AJ Energy’s operative complaint lead to only one plausible inference: that the two

wire transfers, upon which all of AJ Energy’s claims in this case depend, didn’t happen.

Documents beyond the operative complaint — including one or more documents that are almost

certainly forgeries — make that conclusion nearly inescapable. On these bases and others,

Woori Bank moves, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, to dismiss

AJ Energy’s claims and moves, pursuant to Rule 11 of the Federal Rules of Civil Procedure, for

sanctions. AJ Energy, undeterred, cross-moves for sanctions of its own.

        For the reasons that follow, Woori Bank’s motions are both granted, AJ Energy’s motion

for sanctions is denied, and AJ Energy’s claims are dismissed with prejudice.
                                        BACKGROUND

       In evaluating Defendants’ motion to dismiss, the Court may consider “facts stated on the

face of the complaint, in documents appended to the complaint or incorporated in the complaint

by reference, and . . . matters of which judicial notice may be taken.” Allen v. WestPoint-

Pepperell, Inc., 945 F.2d 40, 44 (2d Cir. 1991). Accordingly, the following facts are drawn only

from the First Amended Complaint (“FAC”), its exhibits, and the documents it incorporates. 1

       AJ Energy is a Nevada limited liability company, the nature of whose business is not

alleged in the FAC. ECF No. 19 (“FAC”), ¶ 1. On September 21, 2015, AJ Energy entered into

a joint venture agreement and “Business Asset agreement” with NRG CO, Ltd. (“NRG”), a

Korean company, and Hestiun Finance Limited (“Hestiun”), “a company registered in the United

Kingdom,” to “make and manage investments in the Republic of Korea.” Id. ¶¶ 12, 14, 19.

Under the terms of these agreements, Hestiun was to provide three billion euros (the source of

which is not alleged in the FAC) for investments; AJ Energy was to “arrange the investment

funds” and manage them alongside NRG; and the funds were to pass from Hestiun to AJ Energy

and NRG by way of a “common account” shared between Deutsche Bank AG, a financial

institution based in Frankfurt, and Woori Bank, which is based in South Korea. Id. ¶¶ 14, 16-17;




1
        Both parties submitted affidavits and declarations in connection with the present motions.
See ECF Nos. 31-1, 37, 54, 57-1, 61. The Court may not consider those affidavits and
declarations in connection with the motion to dismiss, see DiFolco v. MSNBC Cable L.L.C., 622
F.3d 104, 111 (2d Cir. 2010); Simon v. City of New York, No. 14-CV-8391 (JMF), 2015 WL
2069436, at *1 n.2 (S.D.N.Y. May 4, 2015), and, accordingly, makes no reference to their
contents in the description of the relevant background that follows. The Court may consider the
affidavits in connection with the parties’ motions for sanctions and, thus, refers to them as
appropriate in the discussion of those motions below.
                                                 2
id. Ex. 2, at 6-7. 2 The plan was for Hestiun to transfer the euros to Deutsche Bank AG; for

Deutsche Bank AG to then transfer “the corresponding amount” in Korean currency to Woori

Bank; and for Woori Bank to then transfer the funds to NRG. See FAC ¶¶ 17, 21; id. Ex. 2, at 6-

7; id. Ex. 3, at 12-14, 16-18; id. Ex. 7, at 6.

        AJ Energy alleges that, on an unspecified date in 2015, Hestiun “agreed to transfer €3

Billion to the common account which was then transferred to NRG’s Account Number XXXX-

XXX-XX6393 with NRG to be credited to NRG’s account at Woori Bank.” FAC ¶ 21. 3 The

FAC refers to an attached exhibit, Exhibit 5, as evidence of the €3 billion wire transfer. Id. ¶ 22.

Exhibit 5 appears to be a message sent through the Society for Worldwide Interbank

Telecommunication (“SWIFT”) messaging system concerning a wire transfer of €3 billion

involving Hestiun Finance Limited and NRG Co. Id. ¶ 23. It lists “07/10/15” as the “DATE OF

UPLOAD” and “08/10/15” as the “DATE RECORDED,” and it shows a “Reference No.” and

“UTR” (or “Unique Transaction Reference”) of “DEUT997856743216” and a “Transaction ID”

of “090512DEUTDEFFXXX886479.” Id. Ex. 5. 4 Compounding matters, the FAC attaches as


2
        A common account “is a special account used between Woori Bank and Deutsche Bank
for transactions and it is called a common account (common account and/or correspondent
account), where it is used worldwide to transact large sums of funds.” FAC ¶ 17.
3
       Account numbers are redacted throughout this Opinion and Order in accordance with
Rule 5.2(a)(4) of the Federal Rules of Civil Procedure.
4
         AJ Energy’s initial Complaint attached a similar document as purported evidence for the
€3 billion wire transfer. See ECF No. 1-1, at 28. That document identified a €3 billion
transaction and had the exact same “Reference No.,” “UTR,” and “Transaction ID” as Exhibit 5
to the FAC. See ECF No. 1-1, at 28. Notably, however, the document attached to the initial
Complaint identified “First Clearing, LLC” as the beneficiary, and the “message text” stated that
the transfer was in favor of “beneficiary Bank Wells Fargo Bank N.A. San Francisco . . . for
further credit to Contained Media Group, LLC” — entities that are not mentioned elsewhere in
the initial Complaint or in the FAC. Id. The FAC states that this document is “unrelated” and
was “erroneously attached” to the initial Complaint. FAC ¶ 22.
                                                 3
Exhibit 6 a second SWIFT message as additional purported documentary evidence of the €3

billion transaction. Exhibit 6 appears to discuss a transaction between Hestiun Finance and NRG

Co., but it includes a different reference number and references an “issue date” of “03 FEB

2016,” id. Ex. 6, which does not match either date in Exhibit 5. And finally, the alleged €3

billion transfer is also referenced in Exhibit 3, the purported “Business Asset agreement . . .

between Hestiun and NRG.” Id. ¶ 19. The first page of that document, however, identifies a €3

billion transaction in August 2015 “TO THE ‘COMMON ACCOUNT’ IN DEUTSCHE BANK

AG IN FAVOR OF AND FOR FURTHER BENEFIT OF WEHRHAHN GMBH.” Id. Ex. 3, at

12. 5 “Wehrhahn GMBH” is never again mentioned in the FAC or the documents attached to it.

       According to the FAC, Woori Bank “pulled the funds from the common account,” but

“failed to further credit the funds to NRG’s account at Woori Bank.” Id. ¶ 25. Woori Bank “at

first promised to return the funds.” Id. ¶ 26. In particular, certain unnamed “Officers” of the

Bank and “South Korea’s Minister of Strategy and Finance, Choi Sang Mok, promised to return

the €3 Billion if AJ Energy would invest more funds into the South Korean Economy.” Id. ¶ 27.

But the Bank soon changed its tune, denying that it had received the funds and “never return[ing]

any funds to Plaintiff.” Id. ¶ 28. (The FAC does not explain why the funds would have been

“returned” to AJ Energy as opposed to Hestiun, the entity that allegedly had transferred them.)

Despite the alleged theft of such a massive amount of money, “Plaintiff felt reassured, given that

Plaintiff was in close consultation with officials from Korea’s Ministry of Strategy and Finance”

and with unnamed “Woori Bank Officials.” Id. ¶ 30.



5
       Due to inconsistent pagination in the exhibits to the FAC, citations to ECF Nos. 19-1 and
19-2 refer to the page numbers automatically generated by the ECF system to avoid confusion.

                                                 4
       Driven by this reassurance, on February 10, 2017, AJ Energy allegedly entered into

another agreement, this time with Maybrook Financial Group Ltd. (“Maybrook”), “a British

financial company,” to use the same intermediary common account to invest “another €5

billion.” Id. ¶¶ 31-32; see id. Ex. 9, at 12-15. As with the first alleged transfer, Woori Bank

“pulled the funds from the common account,” but failed to “ever actually deposit[] any funds

into” AJ Energy’s account. Id. ¶¶ 35-36. Once again, the FAC attaches certain documents as

evidence of this purported transaction. The first, Exhibit 9, purports to be a “Business / Asset

Management Agreement.” Id. Ex. 9, at 12. Notably, it contains the same Unique Transaction

Reference and Reference Number (“DEUT997856743216”) and Transaction ID

(“090512DEUTDEFFXXX886479”) as the documents relating to the alleged €3 billion

transaction. Id. at 13. It also includes a message signed by Deutsche Bank AG’s Chief Financial

Officer, Dr. Marcus Schenck, and Chief Risk Officer, Stuart Lewis, but curiously it is on

Maybrook letterhead. Id. at 24. A second, Exhibit 12, purports to be a letter from Dr. Schenck

and Mr. Lewis to Woori Bank’s “CEO/President,” and states that Deutsche Bank AG’s “records

show that Woori Bank pulled the funds from the common account XXXXXX01KR on 8 March

2017, but did not place the funds into the AJ ENERGY account yet.” FAC Ex. 12, at 43. The

letter asked Woori Bank to “release the funds to AJ ENERGY LLC immediately to avoid legal

action.” Id.; see id. ¶ 38. Significantly, the signatures of Dr. Schenck and Mr. Lewis on the

letter do not match the signatures in Exhibit 9. Compare FAC Ex. 9, at 24, with Ex. 12, at 43.

       In short, AJ Energy alleges that Woori Bank effectively stole €8 billion — up to $10

billion dollars. Based on that allegation, it brings claims for fraud, see id. ¶¶ 50-66, negligent

misrepresentation, see id. ¶¶ 67-79, conversion, see id. ¶¶ 80-98, unjust enrichment, see id.


                                                  5
¶¶ 99-105, and breaches of contract, see id. ¶¶ 106-17. 6

                                   THE MOTION TO DISMISS

        The Court begins with Woori Bank’s motion to dismiss. In evaluating that motion, the

Court must accept all facts set forth in the FAC as true and draw all reasonable inferences in AJ

Energy’s favor. See, e.g., Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d Cir.

2008) (per curiam). A claim will survive a Rule 12(b)(6) motion, however, only if the plaintiff

alleges facts sufficient “to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible only “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

550 U.S. at 556). A plaintiff must show “more than a sheer possibility that a defendant has acted

unlawfully,” id., and cannot rely on mere “labels and conclusions” to support a claim, Twombly,

550 U.S. at 555. If the plaintiff’s pleadings “have not nudged [his or her] claims across the line

from conceivable to plausible, [the] complaint must be dismissed.” Twombly, 550 U.S. at 570.

        Significantly, a district court reviewing a motion to dismiss is not required to credit

conclusory allegations unsupported by facts, Ashcroft, 556 U.S. at 678-79, 686, or to suspend

common sense in conducting its analysis, see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009)

(“determining whether a complaint states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense” (internal quotation marks omitted)). Nor is a district court “obliged to reconcile

plaintiff’s own pleadings that are contradicted by other matters asserted or relied upon or


6
       AJ Energy named Woori America Bank as a Defendant in the initial Complaint, but
voluntarily dismissed all claims against Woori America Bank. See ECF No. 28.
                                                6
incorporated by reference by a plaintiff in drafting the complaint.” Fisk v. Letterman, 401 F.

Supp. 2d 362, 368 (S.D.N.Y. 2005); see also DeBlasio v. Merrill Lynch & Co., No. 07-CV-318

(RJS), 2009 WL 2242605, at *26 (S.D.N.Y. July 27, 2009) (noting that where a “broad

contention sits in significant tension with Plaintiffs’ other allegations . . . the Court is not

obligated to accept it as true”); In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d 371,

405 (S.D.N.Y. 2001) (“[A] court need not feel constrained to accept as truth conflicting

pleadings that make no sense, or that would render a claim incoherent, or that are contradicted

either by statements in the complaint itself or by documents upon which its pleadings rely.”).

A. The FAC Is Facially Implausible

        Woori Bank first moves to dismiss the FAC in its entirety on the ground that various

internal inconsistencies in the FAC and its attachments render AJ Energy’s claims facially

implausible. See ECF No. 25 (“Mot. Dismiss”), at 8-9. The Court agrees.

        On their face, the allegations in this case certainly strain credulity. Putting aside the

question of how AJ Energy and its partners came into possession of €8 billion in the first place, it

is — to put it mildly — hard to believe that anyone would, after wiring and losing €3 billion,

wire another €5 billion to the same bank. The Court could probably dismiss AJ Energy’s claims

— all of which depend on the existence of the two wire transfers — on that basis alone. See,

e.g., In re Agria Corp. Sec. Litig., 672 F. Supp. 2d 520, 527 (S.D.N.Y. 2009) (noting that the

motion-to-dismiss standard “screens out the little green men cases” (internal quotation marks

omitted)). But the Court need not go that far because the existence of the wire transfers is

implausible in light of the factual allegations in the FAC itself. That is, the FAC and its exhibits

include several significant factual inconsistencies that render the very basis of their claims — the


                                                   7
two alleged wire transfers — entirely implausible. A few examples will suffice.

       First, according to the documents attached to the FAC, the €3 billion transaction and the

€5 billion transaction share the same “Reference Number” and “Transaction ID.” Compare FAC

Ex. 5, with id. Ex. 9, at 24. (The same numbers appeared on a document referencing yet another

transaction that was attached to the initial Complaint, see ECF No. 1-1 at 28, which AJ Energy

now calls an “unrelated document” that was “erroneously attached.” FAC ¶ 22.) This is

implausible on its face. According to the FAC, the €3 billion transaction was executed sometime

in October 2015, and the funds originated with Hestiun for the ultimate benefit of NRG. Id. ¶¶

21, 107-08. By contrast, the €5 billion transaction was allegedly executed “[o]n February 13,

2017,” from Maybrook for the ultimate benefit of AJ Energy. Id. ¶¶ 41-42. In other words, AJ

Energy’s claims are dependent on two transactions separated by more than one year and involving

completely different parties that are nevertheless alleged to have shared the same Reference

Number and Transaction ID. That defies common sense and exceeds the limits of credulity. 7 The

only reasonable — that is, plausible — inference is that the transactions did not occur.

       Second, the FAC and its exhibits list inconsistent dates, account numbers, and

beneficiaries for the purported €3 billion transfer. For instance, Exhibit 5 lists “07/10/15” as the

“DATE OF UPLOAD” and “08/10/15” as the “DATE RECORDED,” id. Ex. 5, dates that predate




7
        In support of its opposition to Woori Bank’s motion, AJ Energy submits an affidavit from
its principal stating that the “Bank Unique Transaction Reference” and “Bank Source
Transaction ID” refer to Deutsche Bank generally, not to a particular transaction. ECF No. 31-1,
¶ 24). But the Court may not consider the affidavit in connection with the motion to dismiss. In
any event, the explanation is inconsistent with the plain language of the documents.

                                                 8
when AJ Energy allegedly joined the joint venture that produced the transaction, see id. ¶ 12. 8

Meanwhile, Exhibit 6 lists another date altogether: an “issue date” of “03 FEB 2016.” Id. Ex. 6,

at 2. On top of that, Exhibit 6 lists Hestiun’s Deutsche Bank account number as 8XXXXXXX,

while Exhibit 5 lists its Deutsche Bank account number as 9XXXXXXX. And complicating

matters further, the account number that appears on Exhibit 5 is associated elsewhere in the

documents attached to the FAC with Maybrook, not Hestiun. See FAC Ex. 9, at 14, 23; id. Ex.

12, at 43. And finally, Exhibit 3 purports to be a “Business Asset agreement” between Hestiun

and NRG, see id. ¶ 19, but the first page of the document identifies a €3 billion transaction in

August 2015 “TO THE ‘COMMON ACCOUNT’ IN DEUTSCHE BANK AG IN FAVOR OF

AND FOR FURTHER BENEFIT OF WEHRHAHN GMBH.” Id. Ex. 3, at 12. Needless to say,

if the €3 billion transaction actually occurred, AJ Energy should have no trouble consistently

identifying the date of the transactions and the parties and accounts involved (not to mention

attaching documentation that would demonstrate beyond peradventure that the transaction took

place). Again, the only reasonable — that is, plausible — inference is that it did not occur.

       The inconsistencies and red flags don’t stop there. The FAC alleges that Deutsche Bank

AG’s Chief Financial Officer, Dr. Marcus Schenck, and its Chief Risk Officer, Stuart Lewis,



8
        In its opposition, AJ Energy attempts to explain the date discrepancies by stating that “in
Western Europe, including Germany, a date is written, with the day first, followed by the
month.” ECF No. 31 (“Opp’n”), at 2. But other documents do not conform to that convention.
See, e.g., FAC Ex. 3, at 7 (referring, in the space of a single page, to “August 5, 2015,” “5
August 2015,” and “08.05.2015”). In any event, the observation does not explain all of the
discrepancies. Accepting AJ Energy’s assertion for the sake of argument, the FAC still alleges
three different dates with respect to the timing of the €3 billion transfer: October 7, 2015,
October 8, 2015, and February 3, 2016, and provides no explanation for why the “issue date” is
four months after the “date of upload” and “date recorded.” Id. Ex. 5 at 24 (date of upload, date
recorded); Ex. 6 at 2 (issue date).

                                                 9
wrote a message confirming the €5 billion transfer. Id. Ex. 9, at 24. But their message appears

— implausibly and without explanation — on Maybrook letterhead. See id. The FAC also

attaches a second message purporting to be from Dr. Schenck and Mr. Lewis to Woori Bank’s

CEO, stating that Deutsche Bank AG’s “records show that Woori Bank pulled the funds from the

common account XXXXXX01KR on 8 March 2017, but did not place the funds into the AJ

ENERGY account yet.” Id. Ex. 12, at 43. The FAC provides no explanation for how Deutsche

Bank AG’s records would show whether Woori Bank had deposited money in AJ Energy’s

account at a different bank. And finally, the two documents purporting to be from Dr. Schenck

and Mr. Lewis contain other indicia of implausibility. The signature blocks in the second letter

include a “PIN,” a “SSN” (presumably, a Social Security Number), and a five-digit “ZIP code”

(one of which is associated with New Hampshire), despite a German address in the letterhead.

Id. Ex. 12, at 43. And perhaps most troubling, the signatures for Dr. Schenck and Mr. Lewis on

the two documents bear no resemblance to each other. Compare id. Ex. 9, at 24, with id. Ex. 12,

at 43. 9

           The Court need not go on. Although the Court is required to assume the truth of the

allegations in the FAC, it is not required to discard its common sense. Cf. Dep’t of Commerce v.

New York, 139 S. Ct. 2551, 2575 (2019) (noting that even where a court’s review is deferential, it

is “not required to exhibit a naiveté from which ordinary citizens are free” (quoting United States

v. Stanchich, 550 F.2d 1294, 1300 (2d Cir. 1977) (Friendly, J.)). Nor is the Court required to


9
        To be sure, the identification of handwriting is ordinarily an issue of fact that cannot be
resolved on a motion to dismiss. See, e.g., Feehan v. Feehan, No. 09-CV-7016 (DAB) (THK),
2010 WL 3734082, at *9 (S.D.N.Y. July 26, 2010), report and recommendation adopted, 2010
WL 3734079 (S.D.N.Y. Sept. 22, 2010). Here, however, the signatures are transparently
different. Moreover, as noted, the discrepancy is not the only red flag in the documents.

                                                  10
sustain claims that “are implausible in light of factual allegations in the pleading itself.” Krys v.

Pigott, 749 F.3d 117, 133 (2d Cir. 2014) (emphasis added). That is the case with AJ Energy’s

claims, all of which depend on the existence of the two wire transfers totaling €8 billion.

Because the only reasonable — that is, plausible — inference is that those wire transfers did not

occur, all of AJ Energy’s claims must be and are dismissed.

B. The Individual Claims Fail as a Matter of Law

        Second, and in any event, each of AJ Energy’s six claims — for fraud, negligent

misrepresentation, conversion, breach of contract, and unjust enrichment — is subject to

dismissal on its own terms. The Court will address each claim in turn. 10

     1. Fraud and Negligent Misrepresentation

        AJ Energy’s first and second claims are for fraud and negligent misrepresentation. In the

circumstances of this case, both claims are subject to the heightened pleading standards set forth

in Rule 9(b) of the Federal Rules of Civil Procedure. See, e.g., Dunham v. Covidien LP, No. 19-

CV-2851 (LLS), 2019 WL 2461806, at *4 n.5 (S.D.N.Y. May 22, 2019) (“Rule 9(b) applies to

negligent misrepresentation claims that sound in fraud.”); accord Eaves v. Designs for Fin., Inc.,

785 F. Supp. 2d 229, 254 (S.D.N.Y. 2011). Rule 9(b) provides that, “[i]n alleging fraud or

mistake, a party must state with particularity the circumstances constituting fraud or mistake.”



10
       As Woori Bank notes, AJ Energy’s “incoherent claims make it impossible to assess what
law should ultimately apply to this diversity jurisdiction case.” Mot. Dismiss 12 n.10.
Nevertheless, because AJ Energy fails to define the applicable law; because its allegations seem
to broadly “track[] the elements of . . . New York law”’; and because the parties both assume, for
the purpose of this motion, that New York law applies, the Court applies New York law here.
Hilton Head Holdings v. Peck, No. 11-CV-7768 (KBF), 2012 WL 613729, at *5 (S.D.N.Y. Feb.
23, 2012); see Response Pers., Inc. v. Hartford Fire Ins. Co., 812 F. Supp. 2d 309, 314
(S.D.N.Y. 2011) (“The parties’ briefs assume that New York law controls. Therefore, under the
New York choice-of-law rule, New York law applies.”).
                                                 11
Fed. R. Civ. P. 9. The Rule “requires a plaintiff to adequately specify the statements it claims

were false or misleading, give particulars as to the respect in which the plaintiff contends the

statements were fraudulent, state when and where the statements were made, and identify those

responsible for the statements.” City of Perry v. Procter & Gamble Co., 188 F. Supp. 3d 276,

290 (S.D.N.Y. 2016) (internal quotation marks omitted); see Lerner v. Fleet Bank, N.A., 459

F.3d 273, 290-91 (2d Cir. 2006) (“Under Rule 9(b), . . . plaintiffs must allege facts that give rise

to a strong inference of fraudulent intent.” (internal quotation marks omitted)); Rombach v.

Chang, 355 F.3d 164, 174 (2d Cir. 2004) (“[P]laintiffs must do more than say that the statements

. . . were false and misleading; they must demonstrate with specificity why and how that is so”).

       AJ Energy’s allegations fall woefully short of meeting this standard. Indeed, the FAC

fails to allege any particular representation by Woori Bank, let alone to identify any individual

speaker at the Bank, where or when a fraudulent statement was made, or why any particular

statement was fraudulent. At most, the FAC alleges that some unidentified Woori Bank

“Officers” lured AJ Energy “into investing more money with the promise of the return of the €3

billion.” FAC ¶ 51; see also id. ¶ 27. But that does not come close to cutting it. See, e.g., Luce

v. Edelstein, 802 F.2d 49, 54 (2d Cir. 1986) (affirming that fraud claims based solely on factual

allegations that lack any “elaboration on what representations . . . were made or why those

representations were false” should be dismissed); Sanchez v. ASA Coll., Inc., No. 14-CV-5006

(JMF), 2015 WL 3540836, at *11 (S.D.N.Y. June 5, 2015) (dismissing a claim under Rule 9(b)

where the complaint included “a few examples of various marketing materials containing” false

or misleading statements, but included “virtually no details as to when and where those materials

were disseminated” and “no specific information about when” certain mandatory “regular reports


                                                 12
. . . were sent” by the defendant to its accreditor); United States v. All Right, Title & Interest in

Real Prop. & Appurtenances Thereto Known as 35-37 E. Broadway, No. 12-CV-4034 (HB),

2013 WL 4006073, at *6 (S.D.N.Y. Aug. 6, 2013) (holding that allegations that fraudulent

representations occurred “[d]uring or about the summer of 2008” were insufficient under Rule

9(b)); see also DeFazio v. Wallis, 500 F. Supp. 2d 197, 206 (E.D.N.Y. 2007) (finding that the

plaintiff’s claims of fraudulent mailings failed under Rule 9(b) because they did “not explain

what the [fraudulent] forms are; what information they contained; when the documents were

mailed; or who sent them”). And while AJ Energy asserts that greater particulars are “a matter

of discovery,” Opp’n 4, that is plainly not the law where, as here, claims sound in fraud.

        AJ Energy’s negligent misrepresentation claim fails as a matter of law for another reason.

To prevail on a claim of negligent misrepresentation under New York law, a plaintiff must plead

and prove, among other things, “the existence of a special or privity-like relationship imposing a

duty on the defendant to impart correct information to the plaintiff.” Abu Dhabi Commercial

Bank v. Morgan Stanley & Co. Inc., 910 F. Supp. 2d 543, 546 (S.D.N.Y. 2012) (internal

quotation marks omitted); accord McBeth v. Porges, 171 F. Supp. 3d 216, 228 n.7 (S.D.N.Y.

2016). It is well established, however, that the “relationship between a bank and its depositor is

one of debtor and creditor” and that “an arm’s-length borrower-lender relationship . . . does not

support a cause of action for negligent misrepresentation.” Greenberg, Trager & Herbst, LLP v.

HSBC Bank USA, 17 N.Y.3d 565, 578 (2011) (citations omitted); see also JPMorgan Chase

Bank, N.A. v. Freyberg, 171 F. Supp. 3d 178, 184, 191 (S.D.N.Y. 2016) (holding that the bank-

depositor relationship is “is not a fiduciary or special relationship”). Here, the relationship

between AJ Energy and Woori Bank is one step even further removed from that of depositor and


                                                  13
bank, as the FAC alleges (at best) that Hestiun and Maybrook deposited the funds at issue. It

follows that the negligent misrepresentation claim must be and is dismissed.

   2. Conversion

       AJ Energy’s conversion claim is easily dismissed as well. “To state a claim for

conversion under New York law, plaintiffs must (1) ‘show legal ownership of, or a superior

possessory right in, the disputed property’ and (2) ‘that the defendant exercised an unauthorized

dominion over that property to the exclusion of the plaintiffs[’] rights.” Segal v. Bitar, No. 11-

CV-4521 (LBS), 2012 WL 273609, at *8 (S.D.N.Y. Jan. 30, 2012) (quoting Middle East

Banking Co. v. State Street Bank Int’l, 821 F.2d 897, 906 (2d Cir.1987)). New York courts have

uniformly held, however, that a claim for conversion does not lie with respect to moneys

deposited with a bank. See, e.g., Acevado v. Citibank, N.A., No. 10-CV-8030 (PGG), 2012 WL

996902, at *11-12 (S.D.N.Y. Mar. 23, 2012) (citing cases). Such funds “become an asset of the

bank, and the bank, in turn, becomes indebted to the depositor.” Id. (internal quotation marks

omitted). It follows that “when the bank has misused the depositor’s money, the depositor’s

remedy lies in contract — not tort.” Id. (internal quotation marks omitted). Here, of course, the

FAC does not even allege that AJ Energy deposited the funds at issue. It follows that AJ Energy

cannot show that it ever “possess[ed] lawful control over” the funds. Id. Accordingly, the

conversion claim must be and is dismissed as well.

   3. Breach of Contract

       Next, Woori Bank moves to dismiss AJ Energy’s two claims for breach of contract.

Under New York law, four elements are required to plead a breach of contract: (1) the existence

of a contract, (2) the performance of the contract by the plaintiff, (3) breach by the defendant,


                                                 14
and (4) damages suffered as a result of the breach. See, e.g., Johnson v. Nextel Commc'ns, Inc.,

660 F.3d 131, 142 (2d Cir. 2011). Critically, “[a] complaint ‘fails to sufficiently plead the

existence of a contract’ if it does not provide ‘factual allegations regarding, inter alia, the

formation of the contract, the date it took place, and the contract’s major terms.’ Conclusory

allegations that a contract existed or that it was breached do not suffice.” Emerald Town Car of

Pearl River, LLC v. Philadelphia Indem. Ins. Co., No. 16-CV-1099 (NSR), 2017 WL 1383773,

at *7 (S.D.N.Y. Apr. 12, 2017) (quoting Valley Lane Indus. Co. v. Victoria’s Secret Direct

Brand, 455 F. App’x. 102, 104 (2d Cir. 2012) (summary order)); accord Childers v. N.Y. &

Presbyterian Hosp., 36 F. Supp. 3d 292, 312 (S.D.N.Y. 2014) (dismissing a contract claim where

the complaint alleged, “in a conclusory fashion, that there was an express contractual

relationship between the parties, but it d[id] not include any details regarding this alleged express

contract” (internal quotation marks omitted)); Eaves, 785 F. Supp. 2d at 259-60 (holding that the

plaintiffs’ failure to “provide facts regarding any specific contract between the parties, how or

when such contract was formed, or any terms of the contract(s) at issue” was “fatal” to their

contract claims).

       Applying those standards here, AJ Energy’s contract claims are plainly deficient. AJ

Energy’s fifth cause of action is based solely on the vague allegation that Woori Bank promised

AJ Energy “[i]n or about September or October 2015” that, “if it invested €3 Billion in

South Korean These [sic] funds were to be used to purchase precious commodities and

government securities.” FAC ¶ 107. And its sixth cause of action is based on the assertion that,

“[o]n or around September 2016,” it entered an agreement with Woori Bank pursuant to which

“[AJ Energy’s] €3 Billion would be returned to its rightful owner if AJ Energy agreed to a €5


                                                  15
Billion investment” and that “Woori Bank had promised to invest the funds into . . . specific

investments.” Id. ¶¶ 113-14. These amorphous and conclusory allegations do not suffice to

establish the existence of a contract. And it is no help to assert, as AJ Energy does in its

opposition, that “Defendants [sic] deposited the funds into Woori Bank’s common account as a

depositor” and that “Defendant [sic]” thus “became a creditor of Woori Bank.” Opp’n 8. For

one thing, that theory is nowhere alleged in the FAC itself, and “the complaint cannot be

amended by the briefs in opposition to a motion to dismiss.” Clark v. Student Loan Fin. Corp.,

No. 18-CV-9354 (JPO), 2019 WL 4412571, at *5 (S.D.N.Y. Sept. 16, 2019). For another, the

FAC identifies other parties — Hestiun and Maybrook — as the depositors of the funds at issue.

Thus, assuming for the sake of argument that the FAC’s allegations concerning the depositor-

bank relationship suffice to establish the existence of a contract, it is not a contract to which AJ

Energy was a party. Accordingly, the contract claims must be and are dismissed.

   4. Unjust Enrichment

       Finally, the Court need not address the merits of AJ Energy’s unjust enrichment claim

because AJ Energy did not seek to defend it against Woori Bank’s motion. It is well established

that a district court “may, and generally will, deem a claim abandoned when a [counseled]

plaintiff fails to respond to a defendant’s arguments that the claim should be dismissed.”

Jennings v. Hunt Companies, Inc., 367 F. Supp. 3d 66, 69 (S.D.N.Y. 2019) (internal quotation

marks omitted); see, e.g., Romeo & Juliette Laser Hair Removal, Inc. v. Assara I LLC, No. 08-

CV-442 (TPG) (FM), 2014 WL 4723299, at *7 (S.D.N.Y. Sept. 23, 2014) (“At the motion to

dismiss stage . . . a plaintiff abandons a claim by failing to address defendant’s arguments in

support of dismissing the claim.”); see generally Jackson v. Federal Exp., 766 F.3d 189, 196 (2d


                                                 16
Cir. 2014). Here, although Woori Bank unambiguously moved to dismiss the unjust enrichment

claim, see Mot. Dismiss 18-19, AJ Energy does not mention unjust enrichment, let alone respond

to Woori Bank’s arguments, in its opposition papers (or in its many supplemental submissions

thereafter). Accordingly, the claim is dismissed with prejudice as abandoned. See, e.g., Verdi v.

City of New York, 306 F. Supp. 3d 532, 552 (S.D.N.Y. 2018).

                              THE MOTIONS FOR SANCTIONS

       With that, the Court turns to the issue of sanctions. As noted, both parties move for

sanctions. 11 The motions require consideration of materials beyond the FAC and its attachments.

Thus, the Court begins with some additional background.

A. Additional Background

       AJ Energy filed this lawsuit in state court (from which it was timely removed) on March

26, 2018. See ECF No. 1, ¶ 1. On or about April 5, 2018, counsel for Woori Bank sent AJ

Energy’s counsel and principal a letter asserting that the claims were “legally baseless” and

dependent “upon false assertions of fact.” ECF No. 35-1, at 1. More specifically, the letter

stated that “a reasonable investigation . . . would have revealed that the alleged transfers” upon

which AJ Energy’s claims were based “never occurred.” Id. at 2. In support of that statement,

the letter noted that NRG had sued Woori Bank in South Korea for allegedly failing to transfer

€3 billion and that Deutsche Bank, at the request of the Korean Court, had formally denied the

existence of any documentation confirming the alleged transfer or the alleged “common


11
       AJ Energy did not file a formal motion in compliance with the Local Rules.
Additionally, it improperly submitted a sur-reply in opposition to Woori Bank’s motion for
sanctions without seeking leave of Court to do so. See ECF Nos. 48, 50. The Court will
disregard these procedural improprieties and consider all of AJ Energy’s arguments and its own
request for sanctions.

                                                 17
account.” Id. (The letter provided a certified English translation of Deutsche Bank’s submission

for reference.) 12 The letter noted that, separate and apart from the Deutsche Bank submission to

the Korean Court, “several additional indicia of falsity” were “readily apparent” and that the

“documents appended to the Complaint appear[ed] to be of dubious veracity.” Id.

       On or about April 12, 2018, counsel for Woori Bank sent another letter to AJ Energy’s

counsel and principal. See ECF No. 35-2. Among other things, that letter attached SWIFT

messages from Deutsche Bank stating that it was “unable to locate any payment details” in

connection with the Unique Transaction Reference listed in the attachments to the Complaint.

Id. at 2. The letter also noted “several other indicia of falsity that should have been readily

apparent from any reasonable investigation of the documents filed with [the] Complaint”:

(1) that the Unique Transaction Reference numbers “listed for both alleged wire transfers is

identical”; (2) that the documentation purporting to evidence the alleged €3 billion transfer listed

as its beneficiary “First Clearing, LLC” and message text indicating that the payment was in

favor of Wells Fargo Bank N.A. for “further credit” to Contained Media Group, LLC; and

(3) that the two purported signatures of Dr. Schenck did not match and that the letter in Exhibit 1

to the Complaint (which corresponds to Exhibit 9 to the FAC) “appears on Maybrook Financial

Group Ltd. letterhead, rather than Deutsche Bank letterhead.” Id. at 2-3.

       On May 4, 2018, Woori Bank filed a motion to dismiss the Complaint, pressing largely

the same arguments that they pressed later with respect to the FAC (with which the Court

substantially agreed above). See ECF Nos. 9, 10. The same day, counsel for Woori Bank sent



12
        According to Woori Bank, the Korean Court dismissed NRG’s complaint “due to
insufficient evidence to conclude that Woori Bank received the €3 billion wire.” ECF No. 38,
¶ 8.
                                               18
AJ Energy’s counsel and principal yet another letter, attaching an affidavit from Mohamed Kaba,

an Assistant Vice President of Deutsche Bank, A.G., “attesting that the transactions . . . did not

occur,” and warning that “continued prosecution of this action” would violate Rule 11. ECF No.

11. In the affidavit, which was sworn to in New York, Kaba swore that he had “reviewed the

Complaint and the attachments thereto,” and had “searched the records of Deutsche Bank

concerning the existence of the transactions alleged in the Complaint.” Id. ¶ 2. Kaba stated that

Deutsche Bank had “not identified any record” of the transactions alleged in the Complaint or

reflected in the exhibits attached to the Complaint. Id. ¶¶ 3-9. “Additionally,” Kaba affirmed,

“the signatures purporting to be the signatures of Dr. Marcus Schenk or Mr. Stuart Lewis do not

appear to be authentic.” Id. ¶ 3; see also id. ¶ 5. Kaba further stated that “Deutsche Bank did not

send the letter attached as Exhibit 3 to the Complaint” (which is attached as Exhibit 12 to the

FAC) “and the letter purporting to be from Deutsche Bank does not appear to be authentic.” Id.

¶ 5. Finally, Kaba affirmed that Deutsche Bank had “not identified any record of a common

account number matching the one referenced in paragraph 39 of the Complaint” — that is, the

“common account” from which Woori Bank allegedly stole AJ Energy’s funds. Id. ¶ 10.

       Undeterred, AJ Energy proceeded to file the FAC, largely repeating the allegations made

in the initial Complaint (but replacing the exhibit referencing “First Clearing, LLC” with Exhibit

5). Compare ECF No. 1-1, Ex. 3, with FAC Ex. 5. Woori Bank served AJ Energy with its Rule

11 motion on or about June 15, 2018, and filed a “substantially identical” version of the motion

(along with an updated version of the Kaba affidavit) on July 10, 2018. ECF No. 49, at 4 n.1;

see ECF Nos. 33, 39. On March 28, 2019, AJ Energy filed a letter seeking leave to file “an

affidavit, certified by a European Court,” allegedly showing that the Kaba affidavits submitted


                                                 19
by Woori Bank were “fraudulent” and that “the theft actually happened.” ECF No. 52. After the

Court granted leave, AJ Energy filed an affidavit purporting to be from Christian Sewing, CEO

of Deutsche Bank AG — a copy of which is attached to this Opinion and Order as Appendix B.

See ECF No. 54. To the extent relevant here, the Sewing affidavit stated that “[a]ll statements of

facts [sic] provided in the [FAC] are factually [sic] and true”; that the documents attached to the

FAC as evidence of the two wire transfers are “copies of authorized original documents from

Deutsche Bank AG, Frankfurt and therefore true and correct”; that the transfers did occur as

alleged in the FAC; that the “common account” alleged in the FAC “exists”; that Kaba’s

affidavits were “not authorized by Deutsche Bank AG, Frankfurt, Germany”; and that Kaba had

“no access or knowledge regarding Deutsche Bank AG, Frankfurt’s transactions related to Woori

Bank’s common account.” Id. ¶¶ 3-18. On the last page of the document appears an apostille

stamp purporting to be from the Frankfurt Regional Court.

       On April 12, 2019, Woori Bank filed a letter contending that the Sewing affidavit “is a

forgery.” ECF No. 57, at 1. In support of that contention, Woori Bank attached an affidavit

from Erin Donovan, “a Vice President in Deutsche Bank AG’s Anti-Financial Crimes Division,”

attesting that the purported Sewing affidavit “is fraudulent,” and affirming that the Kaba

affidavits were in fact “authorized by Deutsche Bank,” that the Anti-Financial Crimes Division

“functions on an international basis,” and that the contents of the Kaba affidavits were accurate.

ECF No. 57-1. In its letter, Woori Bank also noted that the purported Sewing affidavit “bears

numerous indicia of inauthenticity on its face,” including (1) “formatting and syntax errors” that

would be surprising to find in an affidavit from “a major international bank’s CEO”; (2) the

absence of a notarial certificate, a prerequisite to authentication under international conventions;


                                                 20
(3) the absence of a date and an apostille number in the apostille; and (4) the absence of a seal

from the Frankfurt Regional Court. ECF No. 57, at 1-3. The letter further noted that, “although

the Exhibit’s first and last pages appear to be bound using red ribbon through three holes with

grommets, the three holes are not visible on the other scanned pages.” Id. at 3. 13

       Finally, on April 29, 2019, Woori Bank filed a declaration from Max D. Stein, “European

Counsel in the Frankfurt office of Skadden, Arps, Slate, Meagher & Flom LLP.” ECF No. 61.

Stein’s affidavit attached an exchange of correspondence between him and the Frankfurt

Regional Court listed in the apostille on the purported Sewing affidavit (and certified translations

of the correspondence). ECF Nos. 61-1 to 61-4. In his letter, dated April 16, 2019, Stein

enclosed the purported Sewing affidavit and asked for written confirmation “that the Apostille

allegedly coming from the Frankfurt Regional Court was in fact not issued by the Regional Court

and, therefore, is a forged document.” ECF No. 61-2, at 1. In the response, dated April 23,

2019, the Frankfurt Regional Court stated that “[o]wing to several discernible abnormalities,

there are considerable reservations regarding the authenticity” of the apostille on the purported

Sewing affidavit. ECF No. 61-4, at 1. The letter noted, among other things, that the apostille

was missing “the date of [its] issue” and the “reference number of” the “competent authority”

purporting to sign it, and was “not placed on a public record” as required by the Hague

Convention; that the Frankfurt Regional Court would not itself “confirm[]” a CEO’s capacity in

a “stock corporation . . . by way of an [a]postille”; that the apostille did not have “a second seal

impression,” which the Frankfurt Regional Court normally places on its apostilles; and that “a


13
       The letter also noted that Woori Bank had “provided the fraudulent Exbibit and the
Donovan Affidavit to the FBI and the United States Attorney’s Office for the Central District of
California.” Id. at 1 n.1.

                                                 21
comparison of the signature of the commissioned judge at the Regional Court . . . shows

considerable differences from the signature” in the “allegedly issued” apostille. Id. at 1-3. 14

B. Applicable Legal Standards

        Rule 11(b) provides that, “[b]y presenting to the court a pleading, written motion, or

other paper . . . an attorney . . . certifies that to the best of the person’s knowledge, information,

and belief, formed after an inquiry reasonable under the circumstances . . . the factual

contentions have evidentiary support or, if specifically so identified, will likely have evidentiary

support after a reasonable opportunity for further investigation or discovery.” Fed. R. Civ. P.

11(b)(3). If a court determines that Rule 11(b) has been violated, Rule 11(c) authorizes the court

to “impose an appropriate sanction.” Fed. R. Civ. P. 11(c)(1). Such a sanction, however, “must

be limited to what suffices to deter repetition of the conduct or comparable conduct by others

similarly situated. The sanction may include nonmonetary directives; an order to pay a penalty

into court; or, if imposed on motion and warranted for effective deterrence, an order directing

payment to the movant of part or all of the reasonable attorney's fees and other expenses directly

resulting from the violation.” Fed. R. Civ. P. 11(c)(4).

        Rule 11 thus imposes an “affirmative duty on each attorney to conduct a reasonable

inquiry into the viability of a pleading before it is signed.” Gutierrez v. Fox, 141 F.3d 425, 427

(2d Cir. 1998) (internal quotation marks omitted). The standard for imposing Rule 11 sanctions,


14
        On May 23, 2019, AJ Energy’s counsel sought leave “to submit an Affidavit signed by
Deutsche Bank, AG Frankfurt, Germany’s CEO Christian Sewing, notarized and certified to be
sent directly from Court to Court.” ECF No. 62, at 1. “Sending the Affidavit Court to Court,”
counsel insisted, “would once and for all remove any doubt that this document could be
fraudulent.” Id. By Order entered the next day, the Court denied the request, stating that the
parties had had “ample opportunity to make submissions in connection with the pending motion
and” indeed had “already been allowed to supplement those submissions.” ECF No. 63.

                                                  22
however, is purposefully high, so as not to stifle legal creativity and zealous advocacy. See City

of Perry, Iowa v. Procter & Gamble Co., No. 15-CV-8051 (JMF), 2017 WL 2656250, at *2

(S.D.N.Y. June 20, 2017). Among other things, a court must “resolve all doubts in favor of the

signer” of the pleading, Rodick v. City of Schenectady, 1 F.3d 1341, 1350 (2d Cir. 1993), and

may impose sanctions only where an attorney’s conduct was “objective[ly]

unreasonable[],” Storey v. Cello Holdings, L.L.C., 347 F.3d 370, 387 (2d Cir. 2003).

Indeed, sanctions are appropriate where “it should have been patently obvious to any attorney

who had familiarized himself [or herself] with the law” that the action was frivolous. Four Keys

Leasing & Maint. Corp. v. Simithis, 849 F.2d 770, 773 (2d Cir. 1988); see also Healey v.

Chelsea Res., Ltd., 947 F.2d 611, 626 (2d Cir. 1991) (“Rule 11 targets situations where it is

patently clear that a claim has absolutely no chance of success.” (internal quotation marks

omitted)). But “a party is not immune from sanctions merely because it had a reasonable basis at

the time it filed its initial pleading to believe that its claim was valid. Instead, a court may

impose sanctions on a party for refusing to withdraw an allegation or claim even after it was

shown to be inaccurate.” Galin v. Hamada, 283 F. Supp. 3d 189, 202 (S.D.N.Y. 2017) (citation

and internal modifications omitted), aff’d, 753 F. App’x 3 (2d Cir. 2018).

C. Woori Bank’s Motion

       Applying these standards here, the Court easily concludes that sanctions should be

imposed on both AJ Energy and its counsel. Indeed, that conclusion all but follows from the

Court’s determination that the FAC is implausible on its face. Under Rule 11, AJ Energy and its

counsel were required to have “an adequate, non-frivolous basis in fact for their claims.”

Colliton v. Cravath, Swaine & Moore LLP, No. 08-CV-0400 (NRB), 2008 WL 4386764, at *13


                                                  23
(S.D.N.Y. Sept. 24, 2008), aff’d, 356 F. App’x 535 (2d Cir. 2009). Yet the FAC and its

attachments themselves make plain that “they were not grounded in fact,” Levine v. F.D.I.C., 2

F.3d 476, 479 (2d Cir. 1993), as the only reasonable inference to be drawn from the documents

attached to the FAC is that the transfers upon which all of AJ Energy’s claims were based did not

occur. Put simply, “[s]elf-contradictory assertions,” such as AJ Energy’s, “clearly lack

reasonable evidentiary support, in violation of Rule 11(b)(3).” Colliton, 2008 WL 4386764, at

*13; see also Levine, 2 F.3d at 479 (“[T]he creativity of an attorney may not transcend the facts

of a given case; counsel in his attempts at creativity concocted ‘facts’ that were not well

grounded, and therefore exceeded the bounds of conduct . . . incorporated in Fed. R. Civ. P. 11.”

(internal quotation marks omitted)).

       The Court would be on firm ground imposing sanctions if all it had to go on were the

FAC and its attachments. But, of course, that is not all the Court has to go on: It now has the

benefit of an expanded record, which includes multiple affidavits from representatives of

Deutsche Bank unequivocally denying the existence of the transfers or the “common account” at

the heart of the alleged transactions and, more importantly, the Sewing affidavit submitted by AJ

Energy, which is almost certainly a forgery. Nor is it a particularly good forgery. As Woori

Bank and the Frankfurt Regional Court point out, the affidavit “bears numerous indicia of

inauthenticity on its face,” from “formatting and syntax errors” that are almost unimaginable in

an affidavit from “a major international bank’s CEO,” to various irregularities in the apostille, to

the fact that the first and last pages of the affidavit appear to be bound using red ribbon through

three holes with grommets but the three holes are not visible on the other scanned pages. ECF

No. 57, at 1-3; see also ECF No. 61-4, at 1-3. The submission of such a document is, by itself,


                                                 24
enough to warrant sanctions, if not worse. See, e.g., Bravia Capital Partners Inc. v. Fike, No.

09-CV-6375 (JFK), 2015 WL 1332334, at *18 (S.D.N.Y. Mar. 25, 2015) (“The submission of

false documents is clearly sanctionable.”); DAG Jewish Directories, Inc. v. Y & R Media, LLC,

No. 09-CV-7802 (RJH), 2010 WL 3219292, at *4-5 (S.D.N.Y. Aug. 12, 2010) (imposing

sanctions where there was “overwhelming objective evidence demonstrating” that the plaintiff

submitted forged documents to the Court).

       That principals of AJ Energy may have vouched for the facts asserted in the FAC (or

provided the purported Sewing affidavit to counsel) makes no difference. It is true that an

attorney is generally “entitled to rely on the objectively reasonable representations of the client.”

Hadges v. Yonkers Racing Corp., 48 F.3d 1320, 1329-30 (2d Cir. 1995). But an attorney may

not simply take her client’s word on faith where that word would be easily proved (or disproved)

through a reasonable investigation or where red flags should have (and would have) alerted

counsel to problems. See, e.g., Saltz v. City of New York, 129 F. Supp. 2d 642, 646 (S.D.N.Y.

2001). In this case, a reasonable investigation would undoubtedly have disproved AJ Energy’s

tale of international intrigue, as consistent and verifiable documentation should have been readily

available or easy to come by. And there were red flags galore, from the inherent improbability

that a company would transfer €5 billion after transferring and losing €3 billion, to the lack of

any reasonable explanation for how AJ Energy obtained those sums of money in the first place,

to the varying and inconsistent transaction dates and counterparties in the alleged transaction

documents, to the non-matching signatures in Exhibits 9 and 12 of the FAC, to the fact that three

different transactions were listed as having the same Unique Transaction Reference number.

“Given the centrality of” the wire transfers to all of AJ Energy’s claims, “any reasonable inquiry


                                                 25
into the factual basis of the pleading would have prevented” this case from advancing. In re

Australia & New Zealand Banking Grp. Ltd. Sec. Litig., 712 F. Supp. 2d 255, 265 (S.D.N.Y.

2010). “Such indifference to the truth of the pleading’s . . . most important factual allegation[s]

. . . is the sort of conduct that Rule 11 . . . seek[s] to deter.” Id. at 264.

        Finally, even if AJ Energy and its counsel had an objectively reasonable basis to file this

lawsuit in the first instance, sanctions would be warranted based on their persistence in the face

of evidence that their allegations were “utterly lacking in support.” StreetEasy, Inc. v. Chertok,

752 F.3d 298, 307 (2d Cir. 2014) (internal quotation marks omitted). Significantly, “a litigant’s

obligations with respect to the contents of . . . papers are not measured solely as of the time they

are filed with or submitted to the court, but include reaffirming to the court and advocating

positions contained in those pleadings and motions after learning that they cease to have any

merit.” Fed. R. Civ. P. 11, Advisory Committee Notes, 1993 Amendment, subdivisions (b) &

(c). Thus, “a party is not immune from sanctions merely because it had a reasonable basis at the

time it filed its initial pleading to believe that its claim was valid. Instead, a court may impose

sanctions on a party for refusing to withdraw an allegation or claim even after it was shown to be

inaccurate.” Galin, 283 F. Supp. 3d at 202 (citations, internal quotation marks, and alterations

omitted). Here, even if the filing of the initial Complaint could be chalked up to excessive

credulity, the same cannot be said for AJ Energy’s filing of the FAC, its opposition to Woori

Bank’s motion to dismiss, or its submission of the purported Sewing affidavit. No later than

Woori Bank’s April 2018 letters, AJ Energy and its counsel knew, or should have known, that

the central allegations were unsupportable. Their decision not to withdraw this suit at that point

— indeed, to double down on their claims — “took their actions outside the ambit of ‘zealous


                                                    26
advocacy’ and into the realm of Rule 11 sanctions.” Galin, 283 F. Supp. 3d at 203; see also,

e.g., City of Yonkers v. Otis Elevator Co., 106 F.R.D. 524, 525 (S.D.N.Y. 1985) (imposing

sanctions where “[t]he papers and affidavits submitted by the defendants [were] more than

sufficient to persuade the Court that the plaintiffs’ allegations of fraud had no basis in fact”). 15

        That leaves only the question of what sanctions to impose. Although the purpose of

sanctions is deterrence, and not reimbursement, see, e.g., LeFlore v. Marvel Enter. Grp., 493

U.S. 120, 126 (1989), substantial sanctions are warranted here given the egregious nature of the

conduct at issue. One appropriate sanction is plainly dismissal of the FAC with prejudice,

which, among other things, will help prevent future fraudulent lawsuits based on the factual

allegations pressed here. See, e.g., Colliton, 2008 WL 4386764, at *15; Abdelhamid v. Altria

Grp., Inc., 515 F. Supp. 2d 384, 400 (S.D.N.Y. 2007); see also Samuels v. N. Telecom, Inc., 942

F.2d 834, 836 (2d Cir. 1991) (“A dismissal with prejudice has the effect of a final adjudication

on the merits favorable to defendant and bars future suits brought by plaintiff upon the same

cause of action.” (internal quotation marks omitted)). That sanction alone, however, would not

provide sufficient deterrence — both because it would merely leave AJ Energy and its counsel in

the same position they were in prior to bringing this lawsuit and because the Court has already

concluded that dismissal is warranted for failure to state a claim. Thus, an order directing AJ

Energy and its counsel, jointly and severally, to pay Woori Bank’s “reasonable attorney’s fees

and other expenses directly resulting from the violation” is also warranted. Fed. R. Civ. P.

11(c)(4). In theory, that could support an order directing AJ Energy and its counsel to pay all of


15
       The foregoing reasons provide ample basis for sanctions. Thus, there is no need to reach
Woori Bank’s alternative argument that sanctions are warranted on the ground that the FAC was
brought for an improper purpose. See ECF No. 34, at 21-22.

                                                  27
Woori Bank’s attorney’s fees and costs, including the fees and costs associated with preparation

of the pre-motion-to-dismiss April 2018 letters. Exercising its discretion, however, the Court

will award Woori Bank only the fees and costs associated with briefing its Rule 12(b)(6) motions

and the Rule 11 motions. Such a sanction, combined with dismissal with prejudice, is a

reasonably accurate measure of the harm AJ Energy and its counsel have caused. See Galin, 283

F. Supp. 3d at 204 (citing cases).

D. AJ Energy’s Motion

       By contrast, there is no merit to AJ Energy’s motion for sanctions; indeed, it is borderline

sanctionable in its own right. AJ Energy’s motion centers on the claim that the Kaba affidavits

are “perjured” because Kaba is “a Deutsche Bank, New York” employee who could not “have

any knowledge about Deutsche Bank AG, Frankfurt’s transactions.” ECF No. 48, at 7, 16, 25.

But AJ Energy provides no evidence to support the claim that Kaba is “a Deutsche Bank, New

York” employee much less that he lacked authorization to attest to the facts set forth in his

affidavits. The closest AJ Energy comes to such “evidence” are two purported recorded

telephone calls to unnamed “bankers” at “Deutsche Bank New York” — but both bankers (if that

is, in fact, what they are) worked in “private wealth” management and were unsurprisingly

unable, during an unsolicited customer service call, to speak to particular accounts opened

abroad. See ECF No. 48-1, Exh. 4, at 18-29. Thus, AJ Energy falls far short of presenting the

sort of “extraordinary circumstances” that would warrant Rule 11 sanctions. Robledo v. Bond

No. 9, 965 F. Supp. 2d 470, 478 (S.D.N.Y. 2013).

                                         CONCLUSION

       For the reasons stated above, Woori Bank’s motion to dismiss the FAC and its motion for


                                                28
sanctions are GRANTED, AJ Energy’s own motion for sanctions is DENIED, and the FAC is

dismissed with prejudice in its entirety. 16 Within twenty-one days of the date of this Opinion

and Order, Woori Bank shall submit a detailed accounting of the attorney’s fees and costs it

incurred in connection its Rule 12(b)(6) motions and the Rule 11 motions, supported by

appropriate contemporaneous documentation. AJ Woori shall file any opposition within two

weeks of Woori Bank’s accounting. No reply shall be filed absent leave of Court.

       The Clerk of Court is directed to terminate ECF Nos. 24 and 33 and to close the case.


       SO ORDERED.

Dated: September 25, 2019                          __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




16
         In light of the conclusion that dismissal with prejudice is an appropriate sanction for the
misconduct of AJ Energy and its counsel, the Court need not spill further ink addressing whether
leave to amend would have otherwise been appropriate except to say that it would not have been,
as any amendment would be futile under the circumstances. See, e.g., Hunt v. All. N. Am. Gov’t
Income Tr., Inc., 159 F.3d 723, 728 (2d Cir. 1998) (“[I]t is proper to deny leave to replead where
. . . amendment would be futile.”).
                                                   29
